Exhibit 10.6
PROMISSORY NOTE




 

US$40,000  December 30, 2010

 
This Promissory Note is intended to replace, substitute and consolidate in its
entirety the Notes issued in the name of HE Capital SA set forth on Schedule A
attached hereto in the aggregate principal amount of  US$35,000.


FOR VALUE RECEIVED, PATIO BAHIA, INC.., a Florida corporation (the “Maker”),
agrees and promises to pay to the order of HE CAPITAL SA, a corporation formed
under the laws of the Dominican Republic, its successors and/or assigns (the
“Holder”) on demand (the “Maturity Date”) at the Holder’s principal executive
office address, or such other place as designated in writing by the Holder of
this Promissory Note, the principal sum of FORTY THOUSAND Dollars (US$40,000.00)
(the “Loan”), with interest at a rate of 7% per annum, payable in lawful money
of the United States which shall be legal tender in payment of all debts at the
time of payment.


This Promissory Note may be prepaid at any time prior to the Maturity Date by
the Maker without premium or penalty.


The entire principal amount of the Loan, shall be due and payable on the
Maturity Date.  In the event that any payment of principal falls due to a day
that is Saturday, Sunday or holiday when national banks in the United States
must or may be closed for business, the payment shall be due on the immediately
following business day.


While any default exists in the making of any of the payment under this
Promissory Note, the Maker hereby promises to pay on the first day of each month
interest on the principal balance of this Promissory Note then outstanding at
the rate representing eighteen percent (18%) per annum.


It is the intent of parties hereto that in no event shall the amount of interest
due or payment in the nature of interest payable hereunder exceed the maximum
rate of interest allowed by applicable law, as amended from time to time, and in
the event any such payment is paid by the Maker or received by Holder, then such
excess sum shall be credited as a prepayment of principal, unless the Maker
shall notify the Holder, in writing, that the Maker elects to have such excess
sum returned forthwith.


This Promissory Note shall not be modified except by an instrument in writing
signed by the party against whom enforcements of such modification is sought.


This Promissory Note shall be governed and construed in accordance with the laws
of the State of Florida, without regard to conflict of laws or principles
thereof.  Any suit or proceeding relating to this Promissory Note shall be
brought or instituted only in a court of competent jurisdiction in Broward
County, Florida.


The Maker consents and agrees to any and all waivers or modifications that may
be granted by the Holder with respect to this Promissory Note.


No waiver by the Holder of any default hereunder shall be deemed to constitute a
waiver of any subsequent default.  No exercise of any right or remedy hereunder
shall preclude the exercise of any other right or remedy.


The Maker agrees to pay or reimburse the Holder and any other holder hereof of
all costs and expenses of preparing, seeking advice in regard to, enforcing, and
preserving its rights under this Note or any document or instrument executed in
the connection herewith (including reasonable attorneys’ fees and costs and
reasonable time charges of attorneys who may be employees of the Holder, whether
in or out of court, in original or appellate proceedings or in bankruptcy.)


 
 

--------------------------------------------------------------------------------

 
 
The Maker, any endorses, sureties, guarantors and all others who are, or may
become, liable for the payment hereof severally:  (a) waive presentment for
payment, demand, notice of demand, notice of non-payment or dishonor, protest
and notice of protest of this Note, and all other notices in connection with the
delivery, acceptance, performance, default, or enforcement of the payment of
this Note, (b) consent to all extensions of time, renewals, postponements of
time of payment of this Note or other modifications hereof from time to time
prior to or after the maturity date hereof, whether by acceleration or in due
course, without notice, consent or consideration to any of the foregoing, (c)
agree to any substitution, exchange, addition or release of any party or person
primarily or secondarily liable hereon, (d) agree that Holder shall not first be
required to institute any suit, or to exhaust its remedies against the Maker or
any other person or party to become liable  hereunder or against the security in
order  to enforce payment of this Note, and (e) agree that, notwithstanding the
occurrence of any of the foregoing (except by the express written release by
Holder of any such person), the Maker shall be and remain directly and primarily
liable for all sums due under this Note.
 
THE MAKER HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND IRRECOABLEY WAIVES
ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTER CLAIM PERTAINIG TO ANY MATTERS WHATSOEVER ARISIING OUT OF OR IN ANY WAY
CONNECTED WITH THIS PROMISSORY NOTE, THIS WAIVER BEING A MATERIAL INDUCEMENT FOR
THE HOLDER TO MAKE THE TO THE MAKER.


All documentary stamp or other taxes (if any) required by law at any time to be
affixed to this Promissory Note shall be paid by the Maker.  The Maker agrees to
indemnify and hold the Holder and each of its officers, directors, employees,
affiliates, successors and assigns harmless from and against the aggregate of
all expenses, losses, costs, deficiencies, liabilities, penalties, fines, fees
and damages (including, without limitation, related reasonable counsel and
paralegal fees and expenses) incurred or suffered by the Holder arising out of
or resulting from the Maker’s failure to pay such documentary stamp or other
tax.


IN WITNESS WHEREOF, the Maker has duly executed this Promissory Note as of the
day and year first above written.
 

 
PATIO BAHIA, INC.
                           
By:
/s/       
Jeannot McCarthy, President
 

 
 
 

--------------------------------------------------------------------------------

 

Schedule A
 
 
Date of Loan
Amount
   
4-28-10
$10,000
5-25-10
$10,000
6-11-10
$  5,000
10-14-10
$10,000
12-14-10
$  5,000
     
$40,000

 